DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 9, 17 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9, 17 of prior U.S. Patent No. US 10928157 B2. This is a statutory double patenting rejection.

Referring to the claim 9 of the instant application, US patent 10928157 B2  claim 9 recites identical limitations and the scope of the both claims are also identical. Here the power source is regarded as a combination of capacitors.  Hence, it is a statutory double patenting.

See the comparison below
 Instant application US16951591 claim 
Anticipated by US10928157 B2 claim
9. The system of claim 1, wherein the power source comprises a plurality of capacitors.
9. The system of claim 1, wherein the Capacitor comprises a plurality of capacitors.



Referring to the claim 17 of the instant application, US patent 10928157 B2 claim 9 recites identical limitations and the scope of the both claims are identical. Here, the power source is regarded as a combination of capacitors.  Hence, it is a statutory double patenting.

See the comparison of the claims below.


Anticipated by US10928157 B2 claim
17. The method of claim 11, wherein the power source comprises a plurality of capacitors.
17. The method of claim 11, wherein the Capacitor comprises a plurality of capacitors.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 10-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-16, of U.S. Patent No. US 10928157 B2 in view of US2016/0245613 A1 by Grossnickle et al (Grossnickle).

Referring to the claim 1 of instant application, US patent claim 1 recites all the limitations except for the limitation capacitor.  
However, Grossnickle teaches that an electromagnetic muzzle velocity controller and booster for guns in which he teaches the power supply in these kind of guns comprise a multiplicity of moderately high-energy density capacitors  and a generator to recharge them  (See Fig 7 item 25 capacitor banks and paragraph [0008]).
Hence, it is obvious to a person with an ordinary skill in the art before the effective filing date of the instant application to replace the capacitor bank with a generator with a 

Referring to the claims 2-8, the US Patent 10928157 claims 2-8 recites identical limitations.  Hence, they are also rejected under obvious non-statutory double patenting.

Referring to the claim 11 of instant application, US patent claim 1 recites all the limitations except for the limitation capacitor.  
However, Grossnickle teaches that an electromagnetic muzzle velocity controller and booster for guns in which he teaches the power supply in these kind of guns comprise a multiplicity of moderately high-energy density capacitors  and a generator to recharge them  (See Fig 7 item 25 capacitor banks and paragraph [0008]).
Hence, it is obvious to a person with an ordinary skill in the art before the effective filing date of the instant application to replace the capacitor bank with a generator with a power source in order to charge the electromagnetic coils due to their short life time (see paragraph [0046]).

Referring to the depending claims 12-16, the US Patent 10928157 claims 12-16 recites identical limitations.  Hence, they are also rejected under obvious non-statutory double patenting.

Referring to the claim 18 of instant application, US patent claim 18 recites all the limitations except for the limitation capacitor.  
However, Grossnickle teaches that an electromagnetic muzzle velocity controller and booster for guns in which he teaches the power supply in these kind of guns comprise a multiplicity of moderately high-energy density capacitors  and a generator to recharge them  (See Fig 7 item 25 capacitor banks and paragraph [0008]).
Hence, it is obvious to a person with an ordinary skill in the art before the effective filing date of the instant application to replace the capacitor bank with a generator with a power source in order to charge the electromagnetic coils due to their short life time (see paragraph [0046]).
	Hence, claim 18 is obvious non-statutory double patenting.

See the comparison of the claims listed below.

 Instant application claims 16951591
 US Patent 10928157 B1 claims
1. An electromagnetic accelerator system, the system comprising a spiral wound electromagnetic coil defining a core, the electromagnetic coil configured to electrically couple to a first pole of a power source; an acceleration path extending through the core; a first electrical contact positioned along the acceleration path and electrically coupled to the electromagnetic coil; and a second electrical contact positioned along the acceleration path and configured to electrically couple to a second pole of the power source, wherein the second electrical contact is spaced apart from the first electrical contact to provide an open power source and an inner winding that electrically couples the electromagnetic coil to the first electrical contact.
capacitor; an acceleration path extending through the core; a first electrical contact positioned along the acceleration path and electrically coupled to the electromagnetic coil; and a second electrical contact positioned along the acceleration path and configured to electrically couple to a second pole of the capacitor, wherein the second electrical contact is spaced apart from the first electrical contact to provide an open  capacitor and an inner winding 
that electrically couples the electromagnetic coil to the first electrical contact.


2. The system of claim 1, wherein at least one of the first electrical contact or the second electrical contact is positioned within the core.
2. The system of claim 1, wherein at least one of the first electrical contact or the second electrical contact is positioned within the core.


3. The system of claim 2, wherein the first and second electrical contacts are positioned within the core.
3. The system of claim 2, wherein the first and second electrical contacts are positioned within the core.


4. The system of claim 1, wherein the first and second electrical contacts are positioned about 180 degrees in opposition.
4. The system of claim 1, wherein the first and second electrical contacts are positioned about 180 degrees in opposition.


5. The system of claim 4, wherein the first and second electrical contacts are positioned with the core.
5. The system of claim 4, wherein the first and second electrical contacts are positioned with the core.


6. The system of claim 1, wherein the projectile is an object, particle, gas, or electromagnetic field.
6. The system of claim 1, wherein the projectile is an object, particle, gas, or electromagnetic field.


7. The system of claim 1, wherein the first pole is a negative pole of the power source and the second pole is a positive pole of the power source.
7. The system of claim 1, wherein the first pole is a negative pole of the capacitor and the second pole is a positive pole of the capacitor.


8. The system of claim 1, wherein the first pole is a negative pole of the power source.
8. The system of claim 1, wherein the first pole is a negative pole of the capacitor.



10. The system of claim 1, further comprising a barrel extending through the core and having an inner surface defining a bore, wherein the acceleration path extends through the bore.


11. A method of accelerating a projectile, the method comprising: causing a projectile to position between first and second electrical contacts along an acceleration path that extends through a core of a spiral wound electromagnetic coil, wherein the first electrical contact is electrically coupled to the first contact and a first pole of a power source and the second electrical contact is electrically coupled to a second pole of the power source, wherein, when positioned between the two electrical contacts, the projectile acts as a switch to cause the power source to discharge through the electromagnetic coil to the first electrical contact and from the first electrical contact through the projectile to the second electrical contact, accelerating the projectile by Lorentz Force, and wherein the electromagnetic coil comprises an outer winding that electrically couples the electromagnetic coil to the first pole of the power source and an inner winding that electrically couples the electromagnetic coil to the first electrical contact.
11. A method of accelerating a projectile, the method comprising: causing a projectile to position between first and second electrical contacts along an acceleration path that extends through a core of a spiral wound electromagnetic coil, wherein the first electrical contact is electrically coupled to the first contact and a first pole of a capacitor and the second electrical contact is electrically coupled to a second pole of the capacitor, wherein, when positioned between the two electrical contacts, the projectile acts as a switch to cause the capacitor to discharge through the electromagnetic coil to the first electrical contact and from the first electrical contact through the projectile to the second electrical contact, accelerating the projectile by Lorentz Force, and wherein the electromagnetic coil comprises an outer winding that electrically couples the electromagnetic coil to the first pole of the capacitor and an inner winding that electrically couples the electromagnetic coil to the first electrical contact.


12. The method of claim 11, wherein the first and second electrical contacts are positioned within the core.
12. The method of claim 11, wherein the first and second electrical contacts are positioned within the core.


13. The method of claim 11, wherein the first and second electrical contacts are positioned about 180 degrees in opposition.
13. The method of claim 11, wherein the first and second electrical contacts are positioned about 180 degrees in opposition.


14. The method of claim 11, wherein the projectile is an object, particle, gas, or electromagnetic field.
14. The method of claim 11, wherein the projectile is an object, particle, gas, or electromagnetic field.


power source and the second pole is a positive pole of the power source.
15. The method of claim 11, wherein the first pole is a negative pole of the capacitor and the second pole is a positive pole of the capacitor.


16. The method of claim 11, wherein the first pole is a negative pole of the power source.
16. The method of claim 11, wherein the first pole is a negative pole of the capacitor.


18. An electromagnetic accelerator system, the system comprising: an open electrical circuit comprising a power source, 
a spiral wound electromagnetic coil, a first electrical contact, and a second electrical contact; and an acceleration path extending through a core of the electromagnetic core, wherein the first and second electrical contacts are spaced apart along the acceleration path and are electrically coupleable to close the open electrical circuit by a projectile to be accelerated that moves along the acceleration path between the first and second electrical contacts thereby acting as a switch to close the electrical circuit, and wherein the electromagnetic coil comprises an outer winding configured to electrically couple the electromagnetic coil to the first pole of the power source and an inner winding that electrically couples the electromagnetic coil to the first electrical contact.
18. An electromagnetic accelerator system, the system comprising: an open electrical circuit comprising a capacitor, 

a spiral wound electromagnetic coil, a first electrical contact, and a second electrical contact; and an acceleration path extending through a core of the electromagnetic core, wherein the first and second electrical contacts are spaced apart along the acceleration path and are electrically coupleable to close the open electrical circuit by a projectile to be accelerated that moves along the acceleration path between the first and second electrical contacts thereby acting as a switch to close the electrical circuit, and wherein the electromagnetic coil comprises an outer winding configured to electrically couple the electromagnetic coil to the first pole of the capacitor and an inner winding that electrically couples the electromagnetic coil to the 
first electrical contact.



Conclusion

Claims 9, 17 are rejected under statutory double patenting.

Claims 1-8, 10-16, and 18 are rejected under non-statutory double patenting.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        11/11/2021